                      THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

UNITED STATES OF AMERICA,                     )                     CR. NO.: 3:18-0078-MGL
                                              )
-vs-                                          )       DEFENDANT WRIGHT’S RESPONSE TO
                                              )       JORETTA JACKSON’S MOTION TO
                                              )            CONTINUE
                                              )
                                              )
RONALD A. WRIGHT,                             )
Defendant.                                    )

       Defendant, Joretta Jackson, has made a motion to continue the case beyond the court’s

scheduled November 13th trial date. Defense counsel acknowledges and does not dispute that her

attorney, Thurmond Brooker, has been noticed for trial for the same week in the case of United

States v. Hardiman, (17-cr-0469) before the Honorable Bryan Harwell. As such, attorney

Zmroczek has been awaiting a signature from Defendant Wright waiving his speedy trial rights.

As soon as this is obtained, counsel will file the same.

                                                      Respectfully submitted,

                                                       s/AIMEE J. ZMROCZEK          .
                                                      Aimee J. Zmroczek, Attorney ID - 10767
                                                      A.J.Z. Law Firm, LLC
                                                      P.O. Box 11961
                                                      Columbia, South Carolina 29211
                                                      ajzlawfirm@gmail.com
                                                      (803) 400-1918 – Telephone
                                                      (803) 403-8005 - Fax
Columbia, South Carolina                              Attorney for Defendant Wright
October 29, 2018
